Title: To Alexander Hamilton from Benjamin Tallmadge, 20 June 1795
From: Tallmadge, Benjamin
To: Hamilton, Alexander


Dear Sir
Litchfield [Connecticut] June 20th. 1795
In reply to your Letter of the 16th. instant I would observe that so far as the Draughts of the Ohio Lotts have been completed, every proprietor may know his own Lotts; but as this business has been executed but in part, it was tho’t best not to insert the numbers of the Lotts in the body of the Deeds. I except to go to Marietta the ensuing fall, when the Accounts of the Ohio Company will probably be closed, the Surveys completed & the Allottments to the several proprietors more fully ascertained. After this, I shall take pleasure in communicating to you every Information respecting your business which it may be within my power to afford.
In the mean time I remain,   very respectfully, Dr Sir   Your Obedt Servt.

Benjn. Tallmadge

P.S. Your 2d Dividend can be obtained by applying to Mr. Paschal N. Smith N.Y.

